Citation Nr: 0215588	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Philadelphia, Pennsylvania RO that denied entitlement to a 
rating greater than 10 percent for hypertension.  This case 
was before the Board in November 2000 when it was remanded 
for additional development.


FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
diastolic pressure predominantly less than 110 and systolic 
pressure predominantly less than 200.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2 , 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
February 1999 statements of the case and the August 1999 and 
December 2001 supplemental statements of the case, the 
veteran has been given notice of the pertinent laws and 
regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether he or the 
VA would be responsible for obtaining relevant evidence.  For 
example, in a letter to the veteran dated in October 1998, he 
was notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such records 
if he submitted the complete name and addresses of the 
examiners and included authorization for the VA to obtain the 
requested materials.  In a letter dated in December 2000, the 
veteran was notified that the VA, on its own, had obtained 
relevant treatment records from the VA Medical Center in 
Philadelphia.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to his claim has been obtained and 
associated with the claims files.  Moreover, the veteran has 
undergone VA examinations in connection with his claim, and 
there is no indication that there is additional, pertinent 
evidence outstanding that is necessary for a fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the claim is ready to be considered on the 
merits.


Factual Background

Historically, the veteran was originally granted service 
connection for hypertension in October 1975.  A 10 percent 
rating was assigned under Diagnostic Code 7101.  In 1997, the 
veteran submitted a claim for an increased rating for his 
service-connected hypertension.

A May 1997 VA examination report notes the veteran's history 
of hypertension.  The veteran indicated that he was not 
taking any medication at that time.  Blood pressure readings 
were 150/92 in the recumbent position and 150/90 in the 
sitting position.  These readings were repeated twice and 
were consistent.  Impression included mild hypertension, with 
no medication prescribed.  The examiner noted that the 
veteran controlled his hypertension predominantly by salt 
restriction.  

During a February 1998 VA optometry consultation, the veteran 
reported a 30-year history of hypertension that was 
"controlled by diet."  An April 1998 VA mental health 
progress note indicates that the veteran had borderline 
hypertension.  Blood pressure readings were 140/90 and 
145/95.  Heart rate was regular, with no gallops or murmurs.  
The veteran was reluctant to start medication; the examiner 
advised weight loss, a low sodium diet and cessation of 
smoking.  A May 1998 VA progress note indicates that blood 
pressure readings were 145/90 and 150/90.  The veteran 
indicated that he was willing to start taking medication for 
his hypertension.  When the veteran was seen in the VA mental 
health clinic in June 1998, he reported that the dizziness 
that he initially felt with his hypertension medication had 
resolved.  Blood pressure readings were 135/90 and 130/90.  

A November 1998 VA examination report notes the veteran's 
history of hypertension.  He denied any history of 
cerebrovascular disease, myocardial infarction, congestive 
heart failure, or renal disease.  Upon examination, the 
veteran was well developed, well nourished and in no 
distress.  Blood pressure in the right arm times two was 
130/98; blood pressure in the left arm was 120/90.  Heart 
rate was 80 and regular; the heart beat regularly without 
gallops, murmurs, or clicks.  The veteran had no neck vein 
distention, thyromegaly, or carotid bruits.  His extremities 
had no cyanosis, clubbing, or edema.  The examiner's 
conclusion was that the veteran had hypertension that was 
under fair control without evidence of end-organ damage.

A December 1998 VA mental health clinic progress note 
indicates that the veteran was doing "ok" with his 
hypertension medication.  Blood pressure readings were 165/90 
and 160/90.  The examiner planned to increase his medication.

In March 1999, the veteran was seen at the VA mental health 
clinic.  Blood pressure readings were 120/80 and 160/90.  It 
was noted that the veteran's hypertension was better on his 
current medication; medication was increased.  An April 1999 
VA outpatient treatment record notes blood pressure readings 
of 120/80 and 160/90.  The veteran's hypertension medication 
was increased.  An August 1999 VA outpatient treatment record 
notes a blood pressure reading of 130/80.  Impression 
included hypertension, stable on current medication.  An 
October 1999 VA outpatient treatment record notes a blood 
pressure reading of 150/100.  The examiner noted that the 
veteran's blood pressure was elevated; his medication was 
increased.  

The veteran underwent VA psychiatric hospitalization in 
December 1999.  Upon examination, blood pressure reading was 
137/80.

A January 2000 VA progress note reports a blood pressure 
reading of 122/80.  A February 2000 VA progress note 
indicates that the veteran was taking medication for his 
hypertension.  A September 2000 VA outpatient treatment 
record notes a blood pressure reading of 140/90.  The 
examiner noted that the veteran's blood pressure was 
elevated; his medication was increased.  An October 2000 VA 
outpatient treatment record notes a blood pressure reading of 
140/90.  The veteran was advised to continue his hypertension 
medication.

An April 2001 VA outpatient treatment record notes a blood 
pressure reading of 120/70.  Assessment included stable 
hypertension.  The examiner indicated that the veteran was to 
continue his medication.

An October 2001 VA examination report notes that the 
veteran's high blood pressure was "uncomplicated to date."  
The veteran declined electrocardiogram.  He did not want to 
have blood drawn.  Chest examination was unremarkable.  There 
was no pedal edema.  Neck and pedal pulses were full.  Blood 
pressure readings were 130/85 on the left times two, and 
125/80 on the right times two.  Diagnosis was high blood 
pressure, treated and uncomplicated to date.  

In a statement received by the RO in October 2001, the 
veteran questioned the adequacy of his October 2001 VA 
examination.  The veteran also complained that the VA had 
failed to consider his "continual treatment for hypertension 
. . . at Philadelphia VA Medical Center . . . ."

Analysis

The veteran contends that his service-connected hypertension 
is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the arteries and veins were 
revised.  At the time the veteran filed his original claim 
for an increased rating, his service-connected hypertension 
was evaluated under  38 C.F.R. § 4.104, as in effect prior to 
January 12, 1998.  Diagnostic Code 7101 provided that for 
hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more, with severe symptoms.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more, with 
moderately severe symptoms.  A 20 percent evaluation is 
warranted when diastolic pressure is predominantly 110 or 
more, with definite symptoms.  A 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more.  When continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum 10 percent rating will 
be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

On January 12, 1998, the rating criteria for hypertension 
were revised and are now found at 38 C.F.R. § 4.104 (2001).  
The revised rating criteria provide that for hypertensive 
vascular disease, a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 10 percent 
evaluation is warranted when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

As the veteran's claim for an increased rating for 
hypertension was pending when the regulations pertaining to 
diseases of the arteries and veins were revised, he is 
entitled to adjudication under the version most favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under  38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must consider both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's hypertension is not 
warranted under either the former or revised rating criteria.  
Under the former criteria, in order to be assigned an 
evaluation greater than 10 percent, there must be a showing 
of a predominantly elevated diastolic pressure reading of 110 
or more, with definite symptoms.  Under the revised criteria, 
assignment of an evaluation greater than 10 percent requires 
a showing of a predominantly elevated diastolic pressure 
reading of 110 or more, or a predominantly elevated systolic 
pressure reading of 200 or more.  The most blood pressure 
readings taken since 1997 do not reveal diastolic pressures 
predominantly 110 or above.  The highest diastolic reading of 
record is 100, obtained in October 1999.  The highest 
systolic reading of record is 165, obtained in December 1998.  
As noted above, VA medical personnel took numerous blood 
pressure readings since 1997 and the predominant picture 
produced by these readings was one of diastolic readings 
consistently below 110 and systolic readings consistently 
below 200.  No complaints or findings related to angina or 
other cardiac symptoms have been noted.  In short, while the 
veteran is currently taking medication for high blood 
pressure, diastolic pressures predominantly 110 or above, or 
systolic pressures predominantly 200 or above, have not been 
shown.

Accordingly, given the veteran's recorded blood pressure 
readings as set forth above, the Board finds that the 10 
percent evaluation currently assigned to the veteran's 
service-connected hypertension adequately reflects the 
severity of his disability.  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
In so deciding, the Board considered the veteran's 
contentions that the examiner, in October 2001, did not 
perform an EKG or draw blood.  However, the examination 
report indicates that the veteran declined these studies.  


ORDER

Entitlement to a rating greater than 10 percent for 
hypertension is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

